Exhibit 10.59

 



IN THE CIRCUIT COURT IN THE TWELFTH JUDICIAL CIRCUIT
IN AND FOR SARASOTA COUNTY, FLORIDA

 

CIVIL ACTION NO.

2014 CA 000899

IBC Funds, LLC,

a Nevada Limited Liability Company,

Plaintiff,

 

-against-

 

 

Epazz, Inc.,

a Illinois Corporation,

Defendant.

                                                                                                             /

 

ORDER GRANTING APPROVAL OF
SETTLEMENT AGREEMENT AND STIPULATION

 

This matter having come on for a hearing on the 14th day of February, 2014, to
approve the Settlement Agreement entered into as of February 12, 2014 between
Plaintiff, IBC Funds, LLC ("Plaintiff') and Defendant, Epazz, Inc. ("Defendant"
and collectively with Plaintiff, the "Parties"), and the Court having held a
hearing as to the fairness of the terms and conditions of the Settlement
Agreement and Stipulation and being otherwise fully advised in the premises, the
Court hereby finds as follows:

 

1.               The Court has been advised that the Parties intend that the
sale of the Shares (as
defined by the Settlement Agreement and, hereinafter, the "Shares") to and the
resale of the Shares by Plaintiff in the United States, assuming satisfaction of
all other applicable securities laws and regulations, will be exempt from
registration under the Securities Act of 1933 (the "Securities Act") in reliance
upon Section 3(a)(10) of the Securities Act based upon this Court's finding
herein that the terms and conditions of the issuance of the Shares by Defendant
to Plaintiff are fair to Plaintiff;

 

 

 

1

 

 

2.             The hearing having been scheduled upon the consent of Plaintiff
and Defendant, Plaintiff has had adequate notice of the hearing and Plaintiff is
the only party to whom Shares will be issued pursuant to the Settlement
Agreement;

 

3.             The terms and conditions of the issuance of the Shares in
exchange for the release of certain claims as set forth in the Settlement
Agreement are fair to Plaintiff, the only party to whom the Shares will be
issued;

 

4.             The fairness hearing was open to Plaintiff. Plaintiff was
represented by counsel at the hearing who acknowledged that adequate notice of
the hearing was given and consented to the entry of this Order.

 

It is hereby ORDERED AND ADJUDGED that the Settlement Agreement and Stipulation
is hereby approved as fair to the party to whom the Shares will be issued,
within the meaning of Section 3(a)(10) of the Securities Act and that the sale
of the Shares to Plaintiff and the resale of the Shares in the United States by
Plaintiff, assuming satisfaction of all other applicable securities laws and
regulations, will be exempt from registration under the Securities Act of 1933.

 

 [ex1059_stamp.jpg]



 

Conformed copies to:

Charles N. Cleland, Jr., Esq.
Michael G. Brown, Esq.

 

 


2

